Citation Nr: 1601557	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  15-32 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).   

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from May 1955 to May 1957 and August 1958 to December 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the VA RO in Roanoke, Virginia that, inter alia, denied claims for an increased rating for bilateral hearing loss and TDIU.  In October 2010, the Veteran filed a notice of disagreement (NOD) with respect to the denial of these claims.  A statement of the case (SOC) was issued in April 2012.  This case is also before the Board on appeal from a February 2011 rating decision that, inter alia, granted service connection for PTSD.  The Veteran filed an NOD expressing disagreement with the initial rating assigned for PTSD in June 2011 and an SOC addressing this matter was also completed in April 2012.  Because the Veteran disagreed with the initial rating assigned for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

Thereafter, an interim a July 2015 rating decision increased the rating for IDS of the cervical spine from 10 to 30 percent effective from October 7, 2014.  As higher ratings for this disability are available both before and after this date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal with respect to this disability as set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


In July 2012 [and following a statement received from the Veteran's representative  in May 2012 in support of a "pending appeal"], the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to the denials of the claims for increased compensation for bilateral hearing loss and PTSD and TDIU.  A July 2015 supplemental SOC (SSOC) reflects the continuing denial of these claims.  Thereafter, another VA Form 9 was received in August 2015 in which the Veteran indicated he wished to appeal all three issues denied in the July 2015 SSOC, thereby resolving any question as to whether a timely appeal has been filed with respect to the three issues adjudicated herein in favor of the Veteran.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).  

In October 2015, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  

As a final preliminary matter, the undersigned notes that this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The Board's decision with respect to the claim for an increased rating for bilateral hearing loss is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for an increased rating for bilateral hearing loss have been accomplished. 

2.  For the entirety of the appeal period for consideration [from February 10, 2009, or one year prior to the filing of the claim for increase], the Veteran has no worse than Level III hearing in the left or right ear.  

3.  Although the Veteran has generally complained of hearing difficulties, there is no evidence or allegation that his hearing loss so unusual or exceptional to render the schedular criteria for evaluating the disability inadequate, nor has the matter of the Veteran's entitlement to a total disability rating for his bilateral hearing loss been reasonably raised.

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112   (2004).  

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the matter adjudicated herein.  A March 2010 pre-rating letter advised the Veteran of the evidence and information necessary to substantiate a higher rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter informed the Veteran of the evidence and information necessary to establish a rating and effective date, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Relevant to VA's duty to assist, the record contains sufficient information for evaluation of the service-connected bilateral hearing loss, to include the service treatment reports, post service clinical reports, and reports from April 2010 and July 2014 VA examinations addressing the severity of the service connected hearing loss.  Moreover, the Board finds that these examinations are adequate to evaluate the higher rating claim adjudicated herein, as the reports from these examinations reflect consideration of the Veteran's contentions, a review of the medical history, and findings pertinent to relevant rating criteria at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board also notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board observes that the examination reports include the examiners' comments regarding the functional effect of the Veteran's bilateral hearing loss.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim for an increased rating for bilateral hearing loss, and no further examination with respect to this claim, or any further AOJ action on this claim, prior to appellate consideration, is required. 

Under these circumstances, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to the matter adjudicated in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claim adjudicated herein, at least insofar as any errors committed were not harmful to the essential fairness of the adjudication. 

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties with respect to the claim adjudicated herein.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson, supra; Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  
38 C.F.R.§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Summarizing the pertinent evidence and adjudicative history with the above legal requirements in mind, the audiological evaluation conducted in conjunction with an April 2010 VA examination demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
66
40
45
90
90
LEFT
55
35
40
70
75

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 92 percent in the left ear.

The April 2010 audiometric readings on Table VI of 38 C.F.R. § 4.85 result in Level III hearing in the right ear and Level I hearing in the left ear, warranting a noncompensable rating with application of Table VII.

With respect to the functional effects of the Veteran's hearing loss, the April 2010 examiner noted that such would impact the Veteran's ability to complete telecommunication duties which might be part of his occupational environment.  She did indicate that with well fitting hearing aids, the Veteran's ability to function in an occupational environment would be expected to improve.  She also noted that the effects of the Veteran's hearing loss on his usual occupation were a decreased ability to hear and to understand conversations with soft spoken speakers or speakers at a distance, such as at meetings.  The examiner also stated that the Veteran would have difficulty with concurrent noise. 

The audiological evaluation conducted in conjunction with a July 2040 VA examination (the reports from which are located in the VVA file) demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
79
40
70
100
105
LEFT
76
50
60
100
95

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 84 percent in the left ear.

The July 2014 audiometric readings on Table VI of 38 C.F.R. § 4.85 result in Level III hearing in each ear, warranting a noncompensable rating with application of Table VII.

With respect to the functional effects of the Veteran's hearing loss, the July 2014 examiner noted that such did impact the ordinary conditions of daily life, including the ability to work.  In this regard, the Veteran reported that he cannot hear his wife and children speak.  

In short, given the audiometric findings listed above and the manner in which ratings for hearing loss disability are determined, a compensable rating for bilateral hearing loss is simply not warranted for the period under consideration; namely, from February 10, 2009, (one year prior to the filing of the claim for an increased rating for bilateral hearing loss).  Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  To the extent that the Veteran contends that his hearing loss is more severe than has been evaluated, the Board observes that the Veteran, while competent to report that he has difficulty hearing, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370   (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's reports regarding the severity of his bilateral hearing loss.  However, after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for increased compensation are not met, to include on the basis of a staged rating.  See Lendenmann, Fenderson, supra.  

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's bilateral hearing loss been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).
 
There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

The Board notes that the April 2010 and July 2014 VA examiners identified the functional effects of the Veteran's bilateral hearing loss, to include the impact upon telecommunication duties and the ability to hear and understand conversations.  Notwithstanding the mechanical nature of deriving ratings for hearing loss, these assertions suggest that the schedular criteria may not be adequate to evaluate the Veteran's bilateral hearing loss disability.

Nonetheless, even in considering the Veteran's assertions, the Board finds that such assertions, alone, do not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment.  There is no evidence of repeated treatment or hospitalization for bilateral hearing loss, or evidence of any other exceptional or unusual factors associated with the Veteran's bilateral hearing loss to suggest that the applicable rating criteria are otherwise inadequate to rate his service-connected bilateral hearing loss. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional hearing impairment that has not been attributed to the service-connected bilateral hearing loss (appropriately rated as a single disability).  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  [In this regard, while a claim for TDIU is being remanded below, such is based on consideration of his multiple service connected disabilities, and not solely due to his bilateral hearing loss].  Here, however, there is no evidence or allegation that the Veteran's bilateral hearing loss, by itself, has actually or effectively rendered him unemployable at any pertinent point.  Under these circumstances, the Board finds that a claim for a TDIU due to bilateral hearing loss has not been raised as a component of the current claim for higher rating, and need not be addressed herein.  

For all the foregoing reasons, the Board finds that, there is no basis for an increased rating for the Veteran's bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the above-noted determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

ORDER

A compensable rating for bilateral hearing loss is denied. 

REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted with respect to the remaining claims on appeal.  

The Veteran was last afforded a VA psychiatric examination almost five years ago in January 2011, and the Veteran's representative in October 2015 requested that he be afforded a VA compensation examination to assess the severity of his service connected psychiatric disability.  Given this contention in light of the time that has elapsed since the Veteran was last afforded a VA psychiatric examination, the undersigned finds that a VA examination to assess the severity of the service connected PTSD is necessary to fulfill the duty to assist.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

As the resolution of the claim for an increased rating for PTSD could impact the adjudication of the claim for (TDIU), the Board's adjudication of this claim must be deferred.  Harris v Derwinski, 1 Vet. App. 80 (1991).  Such will also afford the AOJ the opportunity to arrange for, as also requested by the Veteran's representative in October 2015, a medical opinion as to the impact of the Veteran's service connected disabilities upon occupational functioning. 

Finally, a remand of the claims for TDIU and an increased rating for PTSD is necessary as an inspection of the record has not revealed a waiver of initial AOJ consideration of a December 2015 statement from a private physician indicating  that the Veteran's disabilities, to include service connected PTSD, diabetes mellitus, chronic obstructive pulmonary disease (COPD), and a knee disability, have rendered the Veteran unemployable.  As such, the AOJ will be requested to readjudicate the claims for TDIU and an increased rating for PTSD with consideration of the December 2015 physician's statement and, to the extent such readjudication of the remanded claims does not result in a complete grant of all benefits sought in connection with these claims, complete an SSOC that reflects consideration of the December 2015 private physician's statement.  38 C.F.R.  § 20.1304(c) (2015).   

The Veteran is hereby notified that failure to report the scheduled examination, without good cause, may well result in the denial of the claim for an increased initial rating for PTSD.  See 38 C.F.R. § 3.655(a), (b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination (preferably, the notice(s) of the examination) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent medical records, to include any outstanding VA evaluation and/or treatment records.

The AOJ should also afford the Veteran the opportunity to provide information and/or evidence pertinent to the claims being remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims  on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims being remanded appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination, by an appropriate professional, for evaluation of his service-connected PTSD. 

The contents of the entire, electronic claims file (VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented mental health history and assertions. 

All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

Based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the October 28, 2010, effective date of the award of service connection for PTSD, the Veteran's service-connected psychiatric disability changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

4.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for an opinion as to the functional impacts of the Veteran's service connected disabilities. 

The contents of the entire, electronic claims file (VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated clinician, and the opinion should include discussion of the Veteran's documented mental health history and assertions. 

Based on a review of the record, the clinician should complete a report that fully describes the combined functional effects of the service connected disabilities-namely, a total left knee replacement, COPD, chronic sinusitis with allergic rhinitis, PTSD, diabetes mellitus, tinnitus, a fracture of the epicondyle of the left humerus, varicose veins of the right leg and left lower extremity, bilateral hearing loss, atrophic changes of the lower extremities, hypertension, chronic renal failure, and scarring of the left knee-on his ability to perform the mental and physical acts required for gainful employment.  In so doing, the clinician may take into consideration the Veteran's level of education, special training, and work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

All findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination (preferably, the notice(s) of the examination) sent to him by the pertinent VA medical facility. 

6.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for an increased initial rating for PTSD and TDIU in light of all pertinent evidence (to particularly include all that added to the claims file since the July 2015 SSOC, including the December 2015 private physician's statement regarding the Veteran's employability referenced herein) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that documents consideration of all the evidence received since the last SSOC (to include the December 2015 private physician's statement and all that obtained as a result of the development requested above) and includes clear reasons and bases for all determinations.  Thereafter, the Veteran and his representative should be afforded the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claims that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


